Mr. Justice Shepard
delivered the opinion of the Court:
This is an appeal from a judgment rendered on the return to a writ of certiorari, vacating a reassessment for a part of the cost of certain street improvements.
The question upon which this case turns is that involved in No. 885 — District of Columbia v. Wormley, ante, p. 58— though the work was not done at the same time or under the same special authority; ' and it was heard and subr mitted therewith.
Petitioner’s lots front on Twentieth street in the city of Washington as described in the petition and in the return of the special assessment. The original assessment was for one-third of the cost of pavement and sidewalks constructed by the District authorities, and was made under the provisions of an Act of Congress approved December 19, 1871 *71directing the assessment to be made in accordance with the requirements of the thirty-seventh section of the act to provide a government for the District of Columbia, approved February 21, 1871.
That section of the act vests the Board of Public Works with the control and improvement of the streets of the city of Washington, and provides for a special assessment “upon property adjoining and to be specially benefited by the improvements authorized by law and made by them, a reasonable proportion of the cost of the improvement not exceeding one-third of said cost, which sum shall be collected as all other taxes are collected.” 16 Stat. 427.
The said assessment was vacated by a judgment of the Supreme Court of the District as alleged, “ on account of no notice having been given to the property holder prior to the making of said improvement, or at any other time except by service of bills for said work.”
The reassessment was had by formal proceedings similar to those recited in Dist. of Col. v. Wormley, under the authority of the act of April 24, 1896.
For the reasons given in the opinion in that case, we think that the reassessment herein was legally made. The judgment appealed from will therefore be reversed, with costs, and the cause remanded to the court below, with direction to quash the writ of certiorari and dismiss the petition.

Reversed.